Citation Nr: 1038454	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-14 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for neurological disorder 
of the lower left extremity, claimed secondary to a left buttock 
gunshot wound. 

2.  Entitlement to an increased rating for a service connected 
left buttock gunshot wound, rated 20 percent disabling prior to 
August 24, 2009, and 40 percent on that date.  

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.  He earned the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that in pertinent part denied service connection for neurological 
involvement and pain radiating to the left lower extremity and 
denied an increased rating for residuals of the left buttock 
gunshot wound.  

In April 2009, the Board remanded the case for additional 
development.  In June 2010, VA's Appeals Management Center 
(hereinafter: AMC) granted a 40 percent rating for residuals of 
the left buttock gunshot wound, effective August 24, 2009.  

Where the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
According to an August 2009 VA compensation examination report, 
service-connected pain led to early retirement from working.  
Because of that, entitlement to TDIU is raised.  Because an 
increased rating is before the Board, TDIU is also properly 
before the Board.  Further development is needed to properly 
adjudicate the TDIU claim.  The issue of entitlement to TDIU has 
been added to page 1.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC in 
Washington, D.C.


FINDINGS OF FACT

1.  Persuasive medical evidence attributes chronic left leg pain, 
weakness, and parasthesias to service-connected gunshot wound 
residuals.  

2.  The service-connected residuals of a left buttock gunshot 
wound include a through and through or deep penetrating wound due 
to high velocity missile, intermuscular binding and scarring, 
cardinal signs and symptoms of muscle disability (loss of power, 
weakness, lowered threshold of fatigue); evidence of inability to 
keep up with work requirements; a deep, depressed 5 1/2-inch long 
scar indicating wide damage to muscle group XVII; and, loss of 
muscle mass in the wound area.  


CONCLUSIONS OF LAW

1..  The requirements for service connection for chronic left leg 
pain, weakness, and parasthesias, secondary to service-connected 
gunshot wound residuals, are met.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

2.  The criteria for a 50 percent schedular rating for service-
connected gunshot wound residuals are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.73, Diagnostic Code 5317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative of any information and any medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA sent notices 
to the claimant in November 2004 and March 2006.  The March 2004 
notice was sent prior to the initial decision.  The March 2006 
notice was sent afterward, but, the Board later remanded the 
case, a supplemental statement of the case (SSOC) was issued, and 
the claimant has been afforded opportunity to participate in his 
claim and has been allowed time to respond.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by re-adjudication of the claim, such as a statement of 
the case (SOC), or SSOC, cures a timing defect).  
 
VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) places a burden on the Veteran to establish a 
pre-aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Because the claim was received in October 2004, it was 
pending before the regulatory change was made.  Therefore, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, as that version might favor the Veteran.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (hereinafter: the 
Court) stated that a Veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence in order 
to prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is in effect for residuals of a left buttock 
gunshot wound.  As discussed below, there is medical evidence 
both for and against secondary service connection for left lower 
extremity neurological manifestations. 

A comprehensive December 2003 VA medical evaluation (not a 
compensation and pension examination), authored by a treating 
physician states, "He has occasional low back pain due to the 
left buttock gunshot wound."  "This pain occasionally radiates 
down the left leg."  The physician noted that sensory, motor, 
deep-tendon reflexes, and coordination were "symmetrically 
intact." 

In his October 2004 claim for an increase, the Veteran reported 
that residuals of the left buttock gunshot wound had increased in 
severity over the years.  He requested secondary service 
connection for pain and neurologic involvement radiating down the 
left leg and for pain in the left hip, knee, and foot.  

On December 3, 2004, a VA physician noted that the Veteran had 
left buttock pain, left posterior thigh pain, and left foot pain, 
and that he also had left leg weakness and dragging of the left 
foot.  The assessment was chronic left buttock and left leg pain 
and weakness due to gunshot wound to left buttock while on active 
duty in Vietnam.  

On December 5, 2004, the Veteran underwent a VA podiatry 
compensation examination.  The examination report notes that left 
lower extremity numbness began in or around 2001, followed by 
left foot, knee, and left thigh pains.  The physician noted that 
the Veteran's gait was normal.  The left buttock scar was 
depressed, indicating slight loss of muscle mass.  X-rays showed 
minimal degenerative disease at the left hip, left knee, and left 
foot.  The physician dissociated left plantar fasciitis and left 
hip and knee degenerative changes from the gunshot wound 
residuals.  Concerning left lower extremity numbness and left 
thigh pains, the physician reported that "numbness and the 
apparent sciatic" is "probably caused" by compressing the 
affected nerve from prolonged sitting.  

In November 2005, the December 3, 2004, VA physician noted that 
the December 2004 VA compensation examination report "...did not 
accurately represent his Service connected health problems..."  
The treating physician again found parasthesias consistent with 
S1 radiculopathy.  The physician offered three assessments: 
chronic low back pain-service-connected; chronic left buttock 
pain-service-connected; and, chronic left leg pain, weakness, 
and parasthesias-service-connected.  The physician annotated in 
the November 2005 treatment report that the Veteran should appeal 
the February 2005 rating decision.  

In his April 2006 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the Veteran reported a 38-year history of pain radiating 
down the left leg.  With respect to comparing left leg and right 
leg strength, he reported that the right leg was disabled by a 
non-service-connected femur fracture and should not be used as an 
indicator of normal strength.   

In July 2009, the Veteran reported that since 1969 he has 
perceived odd sensations radiating down the left leg.  

Pursuant to a Board remand instruction, the Veteran underwent a 
VA compensation examination in August 2009.  The August 2009 
report mentions that the Veteran denied any back pain, but 
reported pain in the left hip and leg.  He reported that the pain 
was so great that he could not work, so he took an earlier SSA 
retirement.  The examiner found the left lower extremity sensory 
and motor examinations to be normal, although sensation at the 
scar site was "slightly altered."  The examiner specifically 
noted that the right lower extremity had been weakened by injury, 
but noted that left leg strength was comparable to right leg 
strength.

The August 2009 examiner concluded that the left lower extremity 
exhibited impairment of endurance and lower fatigue threshold 
compared to the right side.  The examiner then stated that there 
is no left lower extremity neurological disorder.

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) lay 
person is reporting a contemporaneous medical diagnosis; or (3) 
lay testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's lay evidence of 
symptoms in this matter is of value because he is considered 
competent to report symptoms readily discernable.  Moreover, a 
physician's later observations tend to support the Veteran's 
complaints.  

The evidence for secondary service connection for left lower 
extremity pain and weakness is at least in relative equipoise.  
The December 2003 and November 2005 VA medical opinions, authored 
by a VA physician, are persuasive, if not compelling.  To 
reiterate certain facts, in November 2005, the VA physician 
reported chronic left leg pain, weakness, and parasthesias-
service-connected.   The December 2004 and the August 2009 VA 
compensation examiners also agreed that there was left lower 
extremity numbness and pains, although the December 2004 examiner 
felt that sitting on a nerve could cause these symptoms.  The 
December 2004 rationale is plausible, but not persuasive, because 
it does not explain why only the left leg suffers these symptoms.  

The August 2009 VA compensation examiner conceded that there are 
left leg pains, impairment of left leg endurance, and lowered 
left leg fatigue threshold, but then denied that any neurologic 
involvement was shown.  The physician offered no alternative 
explanation for the symptoms that were shown.  The Board is not 
persuaded by the August 2009 VA examiner because a VA treating 
physician and an earlier VA compensation examiner did find left 
lower extremity neuropathy.  The probative value of the August 
2009 opinion is further diminished by the lack of an alternative 
explanation for the leg pains and reported parasthesias.  Thus, 
we have both favorable and unfavorable evidence for secondary 
service connection for left lower extremity neurologic 
involvement.  The Board need not resolve the disagreement.  
Medical certainty is not required for service connection.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The benefit 
of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for 
chronic left leg pain, weakness, and parasthesias will therefore 
be granted.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has more 
recently held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

The residuals of a left buttock gunshot wound have been rated 
under Diagnostic Code 5317 throughout the appeal period.  VA has 
assigned a staged rating during the appeal period.  A 20 percent 
rating is in effect prior to August 24, 2009, and a 40 percent 
rating is assigned from then.  

Diagnostic Code 5317 reflects that Muscle Group XVII functions in 
extension of the hip; abduction of the thigh; elevation of the 
opposite side of the pelvis; tension of fascia lata and 
iliotibial band, acting with XIV in postural support of body 
steadying pelvis upon head of femur and condyles of femur on 
tibia.  The involved muscles of XVII are the gluteus maximus, 
gluteus medius, and gluteus minimus.  

Under Diagnostic Code 5317, slight injury to Muscle Group XVII is 
rated zero percent.  When injury to Muscle Group XVII is 
moderate, a 20 percent rating is assigned.  Moderately severe 
injury to Muscle Group XVII is rated 40 percent.   Severe injury 
is rated 50 percent.  38 C.F.R. § 4.73, Diagnostic Code 5317 
(2009).  VA regulations add further guidance for distinguishing 
between moderate, moderately severe, and severe muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).  

According to § 4.56, an open or comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the muscle 
group involved, unless for certain locations the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a) (2009).  Because no open or comminuted fracture has 
been shown, this subsection does not apply; however, severe 
injury of muscle is further defined below.  

Injury associated with a moderately severe muscle disability is 
described as being from through-and-through or deep penetrating 
wounds by a small high-velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of the wound 
and consistent complaints of the cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to keep 
up with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side demonstrate positive 
evidence of impairment.  Palpation of the muscles shows loss of 
deep fascia or of muscle substance or soft flabby muscles in the 
wound area, with moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles as compared with the sound 
side.  38 C.F.R. § 4.56(d) (3).  

VA guidance reflects that a severe disability of muscles should 
include evidence of a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  The history and complaint should include cardinal 
signs and symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) worse than those shown 
for moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should show ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the track of the 
missile.  Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Palpation of the muscles 
should show loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area.  38 C.F.R. § 4.56(d) (4).  

The service treatment reports reflect a lengthy hospitalization 
and convalescence after a combat injury.  A through-and-through 
wound due to high velocity missile with resulting intermuscular 
binding and scarring is shown.  Specifically, a December 2004 
treatment report reflects extensive scarring/adhesions due to the 
gunshot wound.  Palpation produced evidence of loss of "slight" 
loss of muscle mass, as noted by the December 2004 VA 
compensation examiner.  The cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, and lowered 
threshold of fatigue are noted, while fatigue-pain, impairment of 
coordination, or uncertainty of movement are not shown.  
Inability to keep up with work requirements is shown (the Veteran 
cannot work).  Objective findings include a 5.5-inch long deep, 
depressed, and adherent scar indicating wide damage to a muscle 
group.  Tests of strength and endurance indicate severe 
impairment of function.  One VA physician even noted left foot 
dragging.

While the various examination reports do not agree on the 
manifestations shown, 38 C.F.R. § 4.2 states that different 
examiners will not describe the same disability in the same 
language.  It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  Each disability must be 
considered from the point of view of the veteran seeking work.  
38 C.F.R. § 4.2 (2009).  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).

The manifestations discussed above more nearly approximate the 
criteria for a severe injury.  The evidence does not contain 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 50 percent schedular 
rating will be granted for the entire appeal period.    

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As noted in the introduction, the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought.  Thus, a TDIU 
claim must be developed prior to further consideration of an 
extraschedular rating. 


ORDER

Service connection for chronic left leg pain, weakness, and 
parasthesias is granted. 

A 50 percent schedular rating for a service connected left 
buttock gunshot wound is granted for the entire appeal period, 
subject to the laws and regulations governing payment of monetary 
benefits.  


REMAND

Where, as here, the record raises the question of unemployability 
due to the disability for which an increased rating is sought, 
then the Board must consider a TDIU claim.  Rice, supra.  Because 
of this guidance and because the Veteran has claimed that he 
retired due to service-connected pains, the Board must address 
entitlement to TDIU.  

TDIU may be assigned, where the schedular rating is less than 
total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2009).

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should submit 
it to the Director, Compensation and Pension 
Service, for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if TDIU 
is not granted, an appropriate SSOC should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


